DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed July 21, 2011, requesting that the Complaint be dismissed.
In a Journal Entry filed August 3, 2011, the court allowed Plaintiff another 10 days to respond to Defendant's Motion to Dismiss. As of this date, Plaintiff has not responded to the court's Journal Entry. In its Journal Entry, the court stated that if Plaintiff failed to respond its appeal would be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of August 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on August 18, 2011. The Court filed and entered this documenton August 18, 2011.
 *Page 1